                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA
                                                       UNDER SEAL
                       v.
                                                       CAUSE NO.: 2:18-CR-61-3-TLS
 TANISHA A. BANKS

                                   OPINION AND ORDER

       This matter is before the Court on Defendant Tanisha A. Banks’ Objection to the Final

Presentence Investigation Report (PSR), as set forth in the Addendum to the Final Presentence

Investigation Report [ECF No. 134]. The Defendant, who is awaiting sentencing, was found

guilty by a jury of one count of Conspiracy to Rob Mail, Money or Other Property of the United

States in violation of 18 U.S.C. § 371 and one count of Robbery of Mail, Money or Other

Property of the United States in violation of 18 U.S.C. § 2114(a). The two convictions carry a

maximum penalty of five years imprisonment and ten years imprisonment, respectively. The sole

issue before the Court is whether the Defendant’s objection to the adjustment increasing her

sentencing offense level for the abuse of a position of trust pursuant to Sentencing Guideline §

3B1.3, which is applied at paragraph 27 of the PSR, should be granted.



                                        BACKGROUND

       Defendant Tanisha Banks worked for the United States Postal Service as a clerk. She

worked at various postal stations, on an as-needed basis, including at the Tolleston Station. PSR

¶ 5, ECF No. 133. As a postal clerk, the Defendant performed various jobs, including closing out

the cash drawer. Id. ¶ 7. She learned information not commonly known by the typical postal

employee. This information included specific details of the procedures for taking cash out of the
post office at the end of the day, such as the color and fabric of the bag used and also that the

Tolleston Station might take in as much as $10,000 during the early days of the month. Id. ¶¶ 7–

8. The Defendant used this information to plan a robbery of the Tolleston Station. The

Defendant, along with her two co-defendants, did ultimately rob the Tolleston Station, taking

approximately $5,595 and one piece of undelivered priority mail in the process. Id. ¶11.

       Based on this information, the PSR includes an adjustment to the Defendant’s offense

level pursuant to Sentencing Guideline § 3B1.3 for the Defendant’s role in the offense, because

“The defendant abused a position of public or private trust, or used a special skill, in a manner

that significantly facilitated the commission or concealment of the offense; . . . .” PSR ¶ 27. This

adjustment adds two levels to the calculation of the Defendant’s offense level under the

Guidelines.

       The Defendant submitted an objection to the adjustment, arguing that she does not

qualify as having occupied a position of public or private trust. See ECF No. 134. On August 21,

2019, the Court set a schedule for additional briefing to address (i) whether knowledge of

procedure alone is a sufficient indicia of the victim’s trust and reliance in the Defendant, see

United States v. Bradshaw, 670 F.3d 768, 770 (7th Cir. 2012) (citing United States v. Fuchs, 635

F.3d 929, 935 (7th Cir. 2011)), and (2) whether Application Note 2(A) to § 3B1.3 applies to the

Defendant, given the testimony at trial. Aug. 21, 2019 Order, ECF No. 157. The Defendant filed

a Memorandum in Response to Court Order of August 21, 2019 [ECF No. 159], and the

Government filed a Response to Docket Entry 159 [ECF No. 160].




                                                  2
                                       LEGAL STANDARD

       When sentencing a defendant, the district court “must first calculate the Guidelines range,

and then consider what sentence is appropriate for the individual defendant in light of the

statutory sentencing factors, 18 U.S.C. § 3553(a), . . . .” Nelson v. United States, 555 U.S. 350,

351 (2009); see United States v. Panice, 598 F.3d 426, 441 (7th Cir. 2010) (citing Nelson and

setting forth the two-step process that a sentencing court must engage in to determine a

defendant’s sentence). This Opinion and Order is intended to resolve the Defendant’s objection

related to the first step—the calculation of the Guidelines range.

       Facts relevant to sentencing should be proved by a preponderance of the evidence. United

States v. England, 555 F.3d 616, 622 (7th Cir. 2009); see also United States v. Krieger, 628 F.3d

857, 863 (7th Cir. 2010) (advising that sentencing factors that do not increase the defendant’s

sentence beyond the statutory range may be found by the court at sentencing by a preponderance

of the evidence). The Federal Rules of Evidence do not apply to sentencing, United States v. Dean,

414 F.3d 725, 730 (7th Cir. 2005), and a court may rely on hearsay as long as the information “has

sufficient indicia of reliability to support its probable accuracy,” United States v. Rollins, 544 F.3d

820, 838 (7th Cir. 2008) (citation and quotation marks omitted). See also United States v. Bradley,

628 F.3d 394, 400 (7th Cir. 2010) (“Sentencing judges necessarily have ‘discretion to draw

conclusions about the testimony given and evidence introduced at sentencing,’ but ‘due process

requires that sentencing determinations be based on reliable evidence, not speculation or

unfounded allegations.’”) (quoting England, 555 F.3d at 622). As such, “[a] district court may rely

on facts asserted in the PSR if the PSR is based on sufficiently reliable information.” Rollins, 544

F.3d at 838. “The defendant bears the burden of proving that the PSR is inaccurate or unreliable,”

and “if he offers no evidence to question the PSR’s accuracy, the court may rely on the PSR.” Id.



                                                  3
However, it is the Government’s burden to prove by a preponderance of the evidence that an

enhancement applies. See United States v. Hines, 449 F.3d 808, 815 (7th Cir. 2006); United States

v. Foutris, 966 F.2d 1158, 1160 (7th Cir. 1992).



                                             ANALYSIS

        The United States Sentencing Commission first introduced an adjustment for the Abuse

of Position of Trust or Use of Special Skill in the 1987 version of the United States Sentencing

Guidelines. U.S. Sentencing Guidelines Manual § 3B1.3 (U.S. Sentencing Comm’n 1987).

Guideline § 3B1.3 stated, “If the defendant abused a position of public or private trust, or used a

special skill, in a manner that significantly facilitated the commission or concealment of the

offense, increase by 2 levels.” Id. Although the guideline instructed sentencing courts to hold

individuals abusing a position of public or private trust to a higher level of culpability, it

provided no definition for courts to use when determining whether a position was one of public

or private trust. See id.

        The Sentencing Commission remedied this issue in 1993, when it amended the

Application Notes to § 3B1.3 in order to “[reformulate] the definition of an abuse of position of

trust to better distinguish cases warranting [the] enhancement.” U.S. Sentencing Guidelines

Manual App. C, Vol. 1., amend. 492 (U.S. Sentencing Comm’n 2018). Specifically, the

Sentencing Commission defined “Public or Private Trust” in Application Note 1 to § 3B1.3 as:

        [A] position of public or private trust characterized by professional or managerial
        discretion (i.e., substantial discretionary judgment that is ordinarily given
        considerable deference). Persons holding such positions ordinarily are subject to
        significantly less supervision than employees whose responsibilities are primarily
        non-discretionary in nature. For this enhancement to apply, the position of trust
        must have contributed in some significant way to facilitating the commission or
        concealment of the offense (e.g., by making the detection of the offense or the
        defendant’s responsibility for the offense more difficult). This adjustment, for

                                                   4
       example, would apply in the case of an embezzlement of a client’s funds by an
       attorney serving as a guardian, a bank executive’s fraudulent loan scheme, or the
       criminal sexual abuse of a patient by a physician under the guise of an examination.
       This adjustment would not apply in the case of an embezzlement or theft by an
       ordinary bank teller or hotel clerk because such positions are not characterized by
       the above described factors.

       Notwithstanding the preceding paragraph, because of the special nature of the
       United States mail an adjustment for an abuse of a position of trust will apply to
       any employee of the U.S. Postal Service who engages in the theft or destruction of
       undelivered United States Mail.

Id. (emphasis added). The amendment “narrowed somewhat the definition of an abuse of a

position of trust, except in the case of Postal Service employees.” Thomas W. Hutchison et. al,

Fed. Sent. L. & Prac. § 3B1.3, cmt. 1(c) (2019). Although this particular guideline and its

application notes have been amended several times since 1993, Application Note 2(A) to § 3B1.3

still requires that, “[n]otwithstanding Application Note 1 . . . , an adjustment under this guideline

shall apply to . . . [a]n employee of the United States Postal Services who engages in the theft or

destruction of undelivered United States mail.” U.S. Sentencing Guidelines Manual § 3B1.3

application n.2(A) (U.S. Sentencing Comm’n 2018).

       The Government argues that Application Note 2(A) provides an alternative method for

applying the § 3B1.3 adjustment that is applicable to the Defendant. The Government reasons

that the theft of undelivered United States mail by her co-defendant can be attributed to

Defendant because the relevant conduct for sentencing includes “reasonably foreseeable acts and

omissions of other [sic] in furtherance of jointly undertaken criminal activity.” Gov’t Resp. to

Docket Entry 159, p.3, ECF No. 160. The scope of relevant conduct for sentencing is set forth in

Guideline § 1B1.3(a)(1)(B), which states that the base offense level and adjustments shall be

determined on the basis of,




                                                  5
        in the case of a jointly undertaken criminal activity (a criminal plan, scheme,
        endeavor, or enterprise undertaken by the defendant in concert with others, whether
        or not charged as a conspiracy), all acts and omissions of others that were—
              (i) within the scope of the jointly undertaken criminal activity,
              (ii) in furtherance of that criminal activity, and
              (iii) reasonably foreseeable in connection with that criminal activity;
        that occurred during the commission of the offense of conviction, . . . .

U.S. Sentencing Guidelines Manual § 1B1.3(a)(1)(B) (U.S. Sentencing Comm’n 2018); see also

United States v. Sykes, 774 F.3d 1145 (7th Cir. 2014).

        The Defendant acknowledges this standard but contends that Application Note 2(A) is

inapplicable because her co-defendant’s theft of undelivered mail was not reasonably foreseeable

in connection with the undertaken criminal activity. Mem. in Resp. to Ct. Order of Aug. 21, 2019,

p. 4, ECF No. 159. The Defendant argues that the theft of mail was not foreseeable because the

scheme she developed and the instructions she provided only contemplated the theft of money. Id.

        The Defendant’s argument is contrary to the application of § 1B1.3 regarding relevant

conduct. Specifically, “the criminal activity that the defendant agreed to jointly undertake, and the

reasonably foreseeable conduct of others in furtherance of that criminal activity, are not necessarily

identical.” U.S. Sentencing Guidelines Manual § 1B1.3 application n.3(D) (U.S. Sentencing

Comm’n 2018). For example, if a defendant assaults and injures a victim during a robbery, her co-

defendant will be accountable for the assault even if the co-defendant “had not agreed to the assault

and had cautioned the first defendant to be careful not to hurt anyone” because the outcome was

foreseeable due to “the nature of the offense.” Id. Given the nature and target of the offense in this

case—robbing a post office—it was reasonably foreseeable that the co-defendant would steal mail,

and the fact that the Defendant had only intended for the co-defendant to steal money (and not

mail) is irrelevant.




                                                  6
       Turning back to the plain language of § 3B1.3, the Court recognizes that the Defendant’s

employment as a clerk for the United States Postal Service may be comparable to “an ordinary

bank teller or hotel clerk” who would typically be ineligible for a § 3B1.3 adjustment. See U.S.

Sentencing Guidelines Manual § 3B1.3 cmt. n.1 (U.S. Sentencing Comm’n 2018). However,

Guideline § 3B1.3’s Application Note 2(A) specifically mandates that the Guideline is to be

applied differently to United States Postal Service employees who engage in the theft of United

States mail. Id. at application n.2(A). The Tenth Circuit Court of Appeals applied the earlier, but

substantively-identical, version of Application Note 2(A) (located at the end of Application Note

1 in the 1993 amendment) to find that the adjustment under § 3B1.3 applied to a United States

Postal Service clerk convicted of mail theft. United States v. Hung Viet Ma, 240 F.3d 895, 896–

98 (10th Cir. 2001). Likewise, in United States v. White, 241 F. Supp. 2d 902, 904 (C.D. Ill.

2003), the district court held that the same earlier version of Application Note 2(A) applied to a

truck driver convicted of theft of mail matter, even though the driver was not an employee of the

United States Postal Service.

       In the context of misappropriation of postal funds, as opposed to theft of mail matter,

several United States Courts of Appeals have held that United States Postal Service window

clerks hold a position of trust in relation to the misappropriation of postal funds and applied the

§ 3B1.3 adjustment. See, e.g., United States v. Carroll, 129 F.3d 117, *2–3 (4th Cir. 1997);

United States v. Bottroff, 124 F.3d 213, *3 (9th Cir. 1997); United States v. Milligan, 958 F.2d

345, 346–47 (11th Cir. 1992). In contrast, the Sixth Circuit has held that United States Postal

Service window clerks do not occupy a position of trust within the meaning of § 3B1.3 in

relation to misappropriation of postal funds. United States v. Tribble, 206 F.3d 634, 637 (6th Cir.

2000). The Seventh Circuit has not yet applied Application Note 2(A) nor has it opined on



                                                 7
whether a United States Postal Service window clerk occupies a position of trust in relation to

the theft of money for purposes of applying § 3B1.3.1

        In the absence of guidance from the Seventh Circuit, the Court is obligated to follow the

plain meaning of the guideline and its application notes and finds that § 3B1.3 applies to the

Defendant because, as set forth in Application Note 2(A), she was a postal employee who

engaged in the theft of undelivered United States mail. See United States v. Rollins, 836 F.3d

737, 742 (7th Cir. 2016) (citing Stinson v. United States, 508 U.S. 36, 45 (1993) (explaining that

courts must give controlling weight to the sentencing guidelines and their application notes)).

Therefore, the Court applies the §3B1.3 adjustment to the Defendant.



                                               CONCLUSION

        For the reasons stated above, the Court OVERRULES the Defendant’s objection to

paragraph 27 of the PSR.

        SO ORDERED on October 15, 2019.

                                                     s/ Theresa L. Springmann
                                                     CHIEF JUDGE THERESA L. SPRINGMANN
                                                     UNITED STATES DISTRICT COURT




        1
           The Seventh Circuit Court of Appeals has considered § 3B1.3 in other contexts in relation to the United
States Postal Service. See United States v. Emerson, 128 F.3d 557, 562–63 (7th Cir. 1997) (applying the § 3B1.3
adjustment to a United States Postal Service employee who embezzled money, finding that the employee held a
position of trust because he awarded repair jobs and formal construction contracts, which allowed him to formulate
and carry out the kickback scheme); see also United States v. Pulver, 42 F.3d 1392, 1994 WL 695911 (7th Cir.
1994) (considering an appeal of the district court’s application of the § 3B1.3 adjustment to a truck driver who
worked for a private company that contracted with the United States Postal Service to pick up and deliver mail and
who pleaded guilty to unlawful possession of stolen mail but finding that the objection to the adjustment was moot
because the defendant had already served his sentence).

                                                         8
